Exhibit 10.1

 

[g105161ksi001.gif]

 

BALTIC TRADING LIMITED

299 PARK AVENUE, 12TH FLOOR

NEW YORK, NY 10171

646-443-8550

 

April 30, 2015

 

Mr. John C. Wobensmith

Baltic Trading Limited

299 Park Avenue, 12th Floor

New York, NY 10171

 

Dear John:

 

The purpose of this letter is to confirm our understanding regarding that
agreement between you and Baltic Trading Limited (the “Company”) dated
December 19, 2013, as amended prior to the date hereof (the “Agreement”).  It is
hereby agreed as follows:

 

1.  You hereby waive, and the Company also hereby waives, all rights under the
Agreement, which waiver will not become effective until immediately prior to the
consummation of the transactions (the “Closing”) contemplated by the Agreement
and Plan of Merger, dated as of April 7, 2015, between the Company and Genco
Shipping & Trading Limited.  Immediately prior to the Closing, the Agreement
will be terminated and will be of no further force and effect.  If the Closing
does not occur, then the Agreement will not be terminated and the waiver
contained in the first sentence of this paragraph will be null and void. 
Notwithstanding anything in this paragraph to the contrary, neither the waiver
contained herein, nor the termination of the Agreement, will have any effect on
any equity awards (such as restricted stock) granted to you prior to the date
hereof, including under Sections 5(c) and 5(e) of the Agreement, and such equity
awards will continue to be governed by the applicable award agreements and plan
documents.

 

2.  This letter contains the entire understanding between the parties on the
subjects covered here and supersedes all prior agreements, arrangements and
understandings, whether written or oral, regarding the subjects covered here.
This letter may not be changed, nor may any of their provisions be waived,
orally, but may only be changed in writing signed by both parties.

 

3.  You agree and acknowledge that the parties hereto have been provided with
the opportunity to consult with counsel regarding the provisions of this letter.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

 

 

 

 

 

BALTIC TRADING LIMITED

 

 

 

 

 

 

 

 

By:

/s/ John Wobensmith

 

 

 

Name: John Wobensmith

 

 

 

Title: President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

 

 

 

/s/ John Wobensmith

 

 

 

John Wobensmith

 

 

 

Date: 4/30/15

 

 

 

--------------------------------------------------------------------------------